              Case 2:20-cv-01332-BJR Document 19 Filed 04/01/21 Page 1 of 2




 1
                                                                      Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7

 8   HYRDOBEE, SPC., a Washington
     corporation,                                         No.   2:20-cv-01332-BJR
 9
                                  Plaintiff,              ORDER RE STIPULATION TO
10                                                        EXTEND CERTAIN DEADLINES
                   vs.
11
     CITY OF SEATTLE,
12
                                  Defendant.
13

14
            PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED:
15          The following deadlines have been extended:
16
      Case Event                       Current Deadline                New Deadline
17    Reports from expert witnesses
      under FRCP 2(a)(2) due           4/12/2021                       6/14/2021
18    Discovery completed by
                                       5/12/2021                       7/14/2021
19    All dispositive motions must
      be filed by                      6/11/2021                       8/13/2021
20
            Good cause exists for extending the case schedule deadlines. This is a damages case that
21
     involves production of voluminous or complex documents and tangible items. Pursuant to Local
22
     Rule 7(j), counsel for the parties have conferred regarding the relief sought in this motion. No
23
     other dates listed in the Order Setting Civil Case Schedule dated November 20, 2020 will change.
      ORDER RE STIPULATION TO EXTEND CERTAIN DEADLINES                             Peter S. Holmes
                                                                                   Seattle City Attorney
      (2:20-cv-01332-BJR) - Page 1                                                 701 5th Avenue, Suite 2050
                                                                                   Seattle, WA 98104-7095
                                                                                   (206) 684-8200
               Case 2:20-cv-01332-BJR Document 19 Filed 04/01/21 Page 2 of 2




 1   No party will assert these changes to the case schedule as a basis for a continuance of the

 2   established trial date. However, the parties do not waive their right to seek a further continuance

 3   of this deadline as well as other deadlines and/or the trial date on alternate grounds.

 4
             DATED: 4/1/2021
 5

 6

 7
                                                           A
                                                           Barbara       Jacobs      Rothstein
                                                           U.S. District Court Judge
 8

 9
     Submitted by:
10
     PETER S. HOLMES
11
     s/ Tara Gillespie
12
     Tara Gillespie, WSBA #38610
     Counsel for Defendant City of Seattle
13
     With Approval:
14
     s/ Kathryn Knudsen
15
     Isaac Ruiz, WSBA #35237
     Kathryn Knudsen, WSBA #41075
16
     Attorneys for Plaintiff
17

18

19

20

21

22

23

      ORDER RE STIPULATION TO EXTEND CERTAIN DEADLINES                                 Peter S. Holmes
                                                                                       Seattle City Attorney
      (2:20-cv-01332-BJR) - Page 2                                                     701 5th Avenue, Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
